Citation Nr: 0411253	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected post 
operative residuals, pilonidal cyst, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected post operative residuals, pilonidal 
cyst.

3.  Entitlement to service connection for arthritis, as secondary 
to service-connected post operative residuals, pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to August 
1974. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO 
continued evaluation of the veteran's service-connected post 
operative residuals, pilonidal cyst, as 10 percent disabling.  The 
RO also denied entitlement to service connection for hypertension 
and arthritis.

In June 2003, the veteran appeared and testified at a personal 
hearing.  A transcript of that hearing is of record.  The Board 
notes, however, that the hearing transcript of record documents a 
problem with the tape recording of the hearing.  The RO shall 
supplement the record with a complete transcript of the June 2003 
hearing, or in the alternative, provide the veteran with the 
opportunity for a new personal hearing.    

In a January 2003 statement, the veteran requested a 100 percent 
disability rating.  He indicated that he had not worked since May 
2001.  The veteran's statements constitute an informal request for 
a total disability rating based on individual unemployability 
(TDIU).  As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to the 
RO for initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

As to the issues of entitlement to service connection for 
hypertension and arthritis, as secondary to service-connected post 
operative residuals, pilonidal cyst, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected scar, as a residual of the 
pilonidal cyst, extends from between the buttocks up, is 
superficial, and tender and painful on objective demonstration.  

2.  The veteran's service-connected scar, as a residual of the 
pilonidal cyst, is not one with chronic ulcerations, with skin 
breakdown, or affixed to underlying tissues.

3.  The veteran's service-connected scar, as a residual of the 
pilonidal cyst, measures approximately nine to ten square 
centimeters.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected post operative residuals, pilonidal cyst, have 
not been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §  4.118, Diagnostic Codes 7803, 7804, 7805 (prior to 
August 30, 2002); 38 C.F.R. §  4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 2002, the veteran, in pertinent part, requested an 
increased rating for his service-connected post operative 
residuals, pilonidal cyst.  

The veteran's June 1972 pre-induction examination indicated 
clinically normal skin, lymphatics.  According to his report of 
medical history at the time, he previously had or presently had a 
"tumor, growth, cyst, cancer."  Service medical records from June 
1974 showed that he was diagnosed with having a pilonidal cyst.  


An elliptical excision of the cyst was performed in June 1974.  
The veteran's June 1974 separation examination indicated 
clinically normal skin, lymphatics.  

According to his October 1992 claim for compensation, the veteran 
sought service connection for his pilonidal cyst removed in 1974.  
He stated that he had been experiencing a lot of pain in the area 
of surgery.  In March 1993, the RO granted service connection for 
post operative residuals, pilonidal cyst, and assigned a 10 
percent evaluation, effective October 13, 1992.  Service 
connection was also granted for residuals, injury, left sciatic 
nerve, and a non-compensable evaluation was assigned, effective 
October 13, 1992.

In January 1996, the veteran requested an increased rating for his 
service-connected post operative residuals, pilonidal cyst.  In 
February 1996, evaluation of his post operative residuals, 
pilonidal cyst, was continued as 10 percent disabling.

The veteran received a VA examination in December 2002.  He stated 
that since removal of the pilonidal cyst in service, he had 
experienced chronic pain in the area of cyst removal through the 
years.  He stated that he could not sit in certain positions due 
to the pain.  Upon examination, it was shown that he had a linear 
scar extending from between the buttocks up approximately four 
inches.  The scar was slightly depressed and hypopigmented.  There 
were no chronic ulcerations or skin breakdown.  There was no 
evidence for reoccurrence of the pilonidal cyst.  There was 
exquisite pain associated with any palpation within the general 
area of the scar.  The impression was chronic coccydynia as a 
residual of pilonidal cyst removal.

In a statement dated January 2003, the veteran described the 
surgery that he had undergone in service to remove his pilonidal 
cyst.  According to him, the physician who performed the surgery 
stated that he had to cut a lot of muscle tissue out to remove all 
the roots common to the pilonidal cyst.  He stated that the 
surgical area was constantly tender and very sensitive to the 
touch.

Following the January 2003 rating decision wherein the RO 
continued evaluation of post operative residuals, pilonidal cyst, 
as 10 percent disabling, the veteran submitted a Notice of 
Disagreement (NOD) indicating that pain was caused by the removal 
of too much muscle tissue during his pilonidal cyst surgery and 
the breaking apart of the steel wire used to close the surgical 
area.  

In August 2003, the veteran was given a VA examination.  He stated 
that he had pain which radiated into both legs on occasion, with 
the left being worse than the right leg.  He had restless nights 
because he could not get comfortable and could not sit straight on 
his back.  He had to sit on either one buttock or the other 
secondary to pain in the lower area of the coccyx.  He explained 
that he had to stop working as a salesman because it required 
extensive riding in the car.  Upon examination, there was a 
surgical scar in the midline, starting just above the anal opening 
and extending up to the lower portion of the back, approximately 
nine to ten centimeters in length and approximately one centimeter 
in width.  

The scar was hypopigmented, not affixed to underlying tissues, but 
exquisitely tender to palpation throughout the entire course of 
the scar.  There was no gross evidence of muscle loss of either of 
the buttocks.  There was no motor function loss to any activities 
of the muscles of the gluteus maximus or gluteus minimus.  The 
veteran could extend to the knee or occasionally all the way to 
the foot.  Reflexes were 1+ bilaterally both at the knees and 
Achilles tendon.  Straight leg raising on the left showed some 
pain in the general area described by surgical removal of the 
pilonidal cyst.  There was no sensory loss on the day of 
examination, and no evidence of muscle atrophy or weakness.  There 
was no evidence of inflammation or recurrent pilonidal cyst.  The 
impression was residuals of pilonidal cyst removal.

In June 2003, the veteran appeared and testified at a personal 
hearing.  He stated that during the course of the surgery to 
remove his pilonidal cyst, the physician cut a lot of muscle 
tissue out.  This resulted not only in tenderness and swelling in 
the surgical area, but also nerve problems with pain shooting down 
both of his legs.  The veteran was informed that he had sciatic 
nerve damage.  He stated that he could not sit down for long 
periods of time due to the pain.  He experienced pain lifting 
heavy things or standing for long periods of time.  

In October 2003, the RO granted entitlement to service connection 
for chronic coccydynia with an evaluation of 10 percent, effective 
December 5, 2002.  The RO also increased the evaluation for 
residuals, injury, left sciatic nerve, to 10 percent, effective 
December 5, 2002.  In January 2003, the RO denied entitlement to 
service connection for loss of muscle in buttocks. 


Analysis

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  

The VCAA codifies VA's duty to assist, and essentially states that 
VA will make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently enacted, 
which were also made effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.159).  

In this case, the RO provide the veteran notice of the 
requirements of the VCAA of 2000 prior to its adjudication of his 
claim.  In this regard, in December 2002, the RO sent the veteran 
a letter providing the notices required under VCAA.  In the letter 
dated in December 2002, the RO explained the information and 
evidence needed to substantiate his claim for an increased 
evaluation for his service-connected post operative residuals, 
pilonidal cyst, with a specific reference to the need to provide 
evidence showing that the residuals, pilonidal cyst had worsened 
enough to warrant the payment of a greater evaluation.  

The letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, that VA 
would make every effort to obtain such things as medical records, 
employment records, or records from other Federal agencies.  With 
regard to the claimant's responsibilities in the development of 
the claim, the letter of December 2002 explained that the claimant 
needed to provide VA with completed VA Form 21-4142(s), and the 
dates and places of all VA treatment at VA medical facilities so 
that VA could request the appropriate records.  

Finally, the claimant was asked to tell VA if there was anything 
else that he felt was pertinent to the claim.  While this 
statement may not be worded exactly to give the claimant notice 
that he should provide any evidence in his possession that 
pertains to the claim, he was aware of the need to provide such 
evidence.  Thus, the letter of December 2002, as well as several 
other documents sent to the claimant during the course of the 
development of the claim, provided notices as required under the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The development of the claim continued beyond December 2002, and 
the veteran participated in that development.  For example, many 
important items of evidence were added to the record, including 
his personal statement dated in April 2003, additional VA medical 
records in June 2003 and December 2003, his personal hearing 
testimony in June 2003, and VA examination reports in December 
2002 and September 2003.  In December 2003, the RO reviewed the 
above evidence, re-adjudicated the claim, and sent the claimant a 
supplemental statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been met.  
At this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  For 
this reason a remand for further development is not required.


Increased Evaluation

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether any of 
the disabling symptomatology is duplicative or overlapping. The 
claimant is entitled to a combined rating where the symptomatology 
is distinct and separate.  Esteban, 6 Vet. App. at 262.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).

The Board notes that the schedular criteria for rating the skin 
were amended, effective August 30, 2002.   See 67 Fed. Reg. 49,596 
(July 31, 2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review has 
been concluded, the version more favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA Secretary 
to do otherwise and the Secretary has done so. While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the United States court of Appeals 
for Veterans Claims (CAVC) stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the regulation 
contains language that permits it to be so applied, the veteran 
does get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was made.  
See VAOPGCPREC 3-00); Rhodan v. West, supra, appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999).  

The schedule of ratings for the skin prior to August 30, 2002 are 
as follows:

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) required that they be 
poorly nourished, with repeated ulceration (10 percent); that they 
be tender and painful on objective demonstration (10 percent); or 
that they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002).

The new schedule of ratings for the skin, effective August 30, 
2002, are as follows:

Scars, other than head, face, or neck, that are deep or that cause 
limited motion with an area or areas exceeding 144 square inches 
(929 sq.cm.) warrant a 40 percent rating.  Such scars with an area 
or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating.  Such scars with an area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating.  Such 
scars with an area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Code 7801 (effective as of August 30, 2002).

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion: Area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance with 
§ 4.25 of this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Code 7802 (effective as of August 30, 2002).


Scars that are superficial or unstable warrant a 10 percent 
rating.  Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Note 
(2): A superficial scar is one not associated with underlying soft 
tissue damage.  Scars that are superficial or painful on 
examination warrant a 10 percent rating.  Note (1): A superficial 
scar is one not associated with underlying soft tissue damage. 
Note (2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 4.68 
of this part on the amputation rule.) Other scars will be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (effective as of August 30, 2002).

In this case, the veteran was granted service connection for post 
operative residuals, pilonidal cyst, and assigned a 10 percent 
rating, effective October 13, 1992.  The veteran is currently 
assigned a 10 percent rating.  

As will be discussed below, the evidence in this case shows that a 
rating in excess of 10 percent is not warranted, based on the 
ratings criteria of the skin.

The evidence from the December 2002 and August 2003 VA 
examinations shows that the veteran had a surgical scar that 
extends, from between the buttocks just above the anal opening, up 
approximately nine to ten cm in length and approximately 1 cm in 
width.  The scar was slightly depressed, and not affixed to 
underlying tissues.  There were no chronic ulcerations or skin 
breakdown, and no evidence for reoccurrence of the pilonidal cyst.  

There was exquisite pain throughout the entire course of the scar, 
and pain associated with any palpation within the general area of 
the scar.  Although the veteran contended that a lot of muscle 
tissue was removed during his surgery to remove the pilonidal 
cyst, the August 2003 VA exam report indicated that there was no 
gross evidence of muscle loss of either of the buttocks.  There 
was also no motor function loss to any activities of the muscles 
of the gluteus maximus or gluteus minimus.  




While the veteran has complained of pain in the surgical area of 
the scar and of pain shooting down into his legs, the record shows 
that service connection is in effect for chronic coccydynia and 
residuals, injury, left sciatic nerve.  Impairments of function 
regarding the scar area from between the buttocks upwards, are 
contemplated in the evaluations assigned for the above service-
connected conditions, and may not be considered again in the 
evaluation of the veteran's post operative residuals, pilonidal 
cyst.  38 C.F.R. § 4.14.

In view of the above, the Board finds that the objective evidence 
of record does not warrant an increased rating or additional 
separate compensable evaluations for post operative residuals of 
the pilonidal cyst surgery scar, under the ratings criteria DC 
7803, 7804 or 7805 (effective prior to or as of August 30, 2002), 
or ratings criteria DC 7801 or 7802 (effective as of August 30, 
2002).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2003).

In reaching the determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Specifically, the RO ordered a VA 
examination to determine the extent of the veteran's post 
operative residuals of the pilonidal cyst.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the provisions 
of Parts 3 and 4 that would reasonably apply in this case.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim of 
entitlement to an increased rating for service-connected post 
operative residuals, pilonidal cyst, is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected post operative residuals, pilonidal cyst, is denied.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In December 2002 the RO issued a VCAA notice letter to the veteran 
in connection with his claim which is compliant with Quartuccio, 
supra.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability compensation 
cases in which there is competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability, and the record indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval or air service, but the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.

In this case, according to a September 2000 VA treatment report, 
the VA examiner's impression was that the veteran had arthritis in 
multiple joints.  The veteran reported pain in multiple joints 
including his knees, ankles, wrists, shoulders and digital joints.  
Furthermore, a June 2003 VA progress note indicated that he was 
seen for medical follow-up regarding his hypertension and chronic 
pain.  

A February 2003 outpatient record indicated that the veteran had 
elevated blood pressure noted at the pain clinic.  At his June 
2003 personal hearing, he indicated that he was taking Vioxx for 
his arthritis.  He also stated that he was diagnosed with 
arthritis in his back.  When asked if his doctor related the 
arthritis to his cyst, he stated that he was told that "trauma to 
the body ... is a major cause of arthritis."  At his hearing, the 
veteran also stated that he was currently taking high blood 
pressure medication, and that he was told by his physician that 
his pain was causing his blood pressure to become elevated.

However, the veteran has not been given a VA examination to 
determine whether any current cardiovascular or orthopedic 
disorders are related to the veteran's service-connected post 
operative residuals, pilonidal cyst.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is REMANDED for the actions listed below:  

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for hypertension and arthritis 
since service.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should be scheduled for a VA cardiovascular 
examination and orthopedic examination by appropriate medical 
specialists including on a fee basis if necessary for the purpose 
of ascertaining the nature, extent of severity, and etiology of 
hypertension and arthritis.  

The claims folder, to include all evidence added to the record in 
accordance with the paragraphs above, and a copy of this REMAND 
should be made available to and reviewed by each examiner in 
conjunction with the examinations.  The examiners must annotate 
the examination reports that the claims file was in fact made 
available for review in conjunction with the examinations.

The veteran should be examined to determine the nature and 
etiology of all cardiovascular and orthopedic disorders that might 
be present.  The examination reports should include responses to 
the following medical items:
 
a.  State as precisely as possible diagnoses of all cardiovascular 
and orthopedic disorders, the veteran currently has.
 
b.  For each diagnosis reported in response to item (a) above, 
state the time of onset of each disorder.

c.  For each diagnosis reported in response to item (a) above, the 
examiner should state, as a matter of medical judgment based on 
the entire record, whether it is at least as likely as not that a 
current cardiovascular disorder or orthopedic disorder is/are 
proximately due to or the result of the veteran's service-
connected post operative residuals, pilonidal cyst.

If no such causal relationship is determined to be present, the 
examiners must be requested to express an opinion as to whether 
the service-connected pilonidal cyst aggravates any hypertension 
and/or arthritis found on examination.  If such aggravation is 
determined to be present, the appropriate examiner must address 
the following medical issues:

(a) The baseline manifestations which are due to the effects of 
hypertension and arthritis;

(b) The increased manifestations which, in the examiner's opinion, 
are proximately due to service-connected residuals of pilonidal 
cyst, based on medical considerations; and

(c) The medical considerations supporting an opinion that 
increased manifestations of hypertension and arthritis are due to 
the service-connected residuals of a pilonidal cyst.

All indicated testing in this regard should be accomplished.  A 
complete rationale for any opinion expressed must be provided.  If 
it is not feasible to answer any of these questions, this should 
be so stated.  

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to service connection for hypertension 
and arthritis.  In so doing, the VBA AMC should document its 
consideration of the applicability of 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for secondary service 
connection, and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



